Case 2:20-cv-02075-MEF Document 26                 Filed 07/20/21 Page 1 of 2 PageID #: 1513




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

CHARLES CARTER, III                                                                      PLAINTIFF

       V.                      Case No. 2:20-cv-02075-MEF

KILOLO KIJAKAZI, Acting Commissioner, 1
Social Security Administration                                                         DEFENDANT

                                       FINAL JUDGMENT

       This cause is before the Court on the Plaintiff’s complaint for judicial review of an

unfavorable final decision of the Commissioner of the Social Security Administration denying his

claim for disability benefits. The parties have consented to entry of final judgment by the United

States Magistrate Judge under the provisions of 28 U.S.C. § 636(c). The Court, having reviewed

the administrative record, the briefs of the parties, the applicable law, and the parties having waived

oral argument, finds as follows, to-wit:

       Consistent with the Court’s ruling from the bench, the decision of the Commissioner of

Social Security is reversed and remanded for further proceedings pursuant to sentence four of 42

U.S.C. § 405(g).

    The Court does not find substantial evidence to support the ALJ’s decision. Plaintiff suffers

from both intellectual and antisocial personality disorders. Although the ALJ did consider

Plaintiff’s intellectual impairment pursuant to Listing 12.05, questions remain concerning the

impact of Plaintiff’s intellectual and personality disorders on the domains of functioning assessed



1
 Kilolo Kijakazi became Acting Commissioner of the Social Security Administration on July 9,
2021. Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted as the defendant in this suit. No further action needs to be taken to continue this suit
by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
Case 2:20-cv-02075-MEF Document 26                Filed 07/20/21 Page 2 of 2 PageID #: 1514




in subpart B. Because the evidence supports a finding that Plaintiff meets the threshold IQ scores

set out in the listing, remand is necessary to allow the ALJ to reconsider the factors identified in

Listing 12.05B and his overall RFC determination.

       IT IS SO ORDERED AND ADJUDGED on this 19th day of July 2021.


                                                     /s/ Mark E. Ford
                                                     HON. MARK E. FORD
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 2
